—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered February 10, 1998, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 9 years, unanimously affirmed.
Defendant’s motion to set aside the verdict on the ground of juror misconduct was properly denied. The procedure employed *114by the jurors was a visualization of evidence in the record, based on everyday experience, and was performed in the confines of the jury deliberation room. This was not a contrived experiment, and there was no outside influence intruding on the jury’s deliberations (compare, People v Smith, 59 NY2d 988, with People v Brown, 48 NY2d 388, 393-394; see also, People v Lennon, 223 AD2d 403, lv denied 87 NY2d 1021). Concur — Ellerin, P. J., Wallach, Lerner, Andrias and Saxe, JJ.